         Case 2:19-cr-20052-JAR Document 108 Filed 03/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                     Plaintiff,

                                                    Case No. 19-20052-01-JAR

FENG TAO,

                     Defendant.


                                    SCHEDULING ORDER

       The Court held a Status Conference on March 22, 2021, at which time counsel requested

dates for pretrial deadlines, motions hearing and jury trial. The Court has determined that the

deadlines discussed at the status conference should be adopted, and that any period of delay

resulting from the schedule below shall be excludable time as provided for by the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7).

       WHEREFORE, the following deadlines are hereby established. All pretrial motions for

defendants shall be filed on or before April 30, 2021. Responses shall be filed on or before May

21, 2021. A pretrial motions hearing is set for June 4, 2021 at 3:00 p.m. Pursuant to

Administrative Order 2021-3, and any subsequent Administrative Orders, this hearing will be

conducted via Zoom Video Conference. Limine Motions shall be filed on or before September

17, 2021. Responses shall be filed on or before October 1, 2021. Limine Conference is

scheduled for October 15, 2021 at 9:00 a.m. in Courtroom 427. Jury trial is set for October

25, 2021 beginning at 9:00 a.m. in Courtroom 655/643. Estimated time of trial is 7-11 days.

       IT IS ORDERED that the time from March 22, 2021 until October 25, 2021, is

excludable under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).
  Case 2:19-cr-20052-JAR Document 108 Filed 03/23/21 Page 2 of 3




IT IS SO ORDERED.


Dated: March 23, 2021

                                    S/ Julie A. Robinson
                                   JULIE A. ROBINSON
                                   CHIEF UNITED STATES DISTRICT
                                   JUDGE
Case 2:19-cr-20052-JAR Document 108 Filed 03/23/21 Page 3 of 3
